Citation Nr: 1210835	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  06-14 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to September 1991.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.   


REMAND

The Veteran contends that he has a low back disorder as the result of an injury incurred during active service.  In September 2010, the Board remanded this matter to the RO for additional development, including for the RO to provide the Veteran with a medical examination of his spine by an orthopedist and to obtain a medical opinion as to whether a current spine disorder was related to his active service.  In October 2010 the Veteran underwent an examination and an opinion was provided.  

The examiner relied on facts that are not found in the Veteran's claims file and do not appear to have been elicited from the Veteran during the examination.  Additionally, the only documentation that the examiner indicated had been reviewed was the claims file.  In the October 2010 examination report, the examiner stated as follows:  "He complained in 2001 of his low back and was seen again in 2004, giving an eighteen year history of back pain and, in 2010, giving a twenty-two year history of low back pain."  The examiner then recounted what the Veteran told him during the examination.  

As to the examiner's references to 2001 and 2004, the Board finds no statement during that period that could be construed as reporting an eighteen year history of back pain.  January 2002 treatment notes include the Veteran's report that he had low back pain for fifteen years.  There are no reports from 2004 of record that refer to an eighteen year history of back pain.  Whether the difference between eighteen years and fifteen years is significant is not the discrepancy in the report; the discrepancy is that the examiner appears to have relied upon facts not of record.  

A threshold requirement for a probative medical opinion is that the opinion is based upon sufficient facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Here, it appears that the examiner considered facts not of record.  A remand is therefore necessary to that VA can provide the Veteran with an adequate examination and obtain a probative medical opinion, based on facts obtained during the examination or otherwise documented in the record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (explaining that once VA provides an examination in the context of a service connection claim it must provide an adequate one).  

Even without the factual discrepancies noted, the Board finds that the analysis supporting the medical opinion is insufficient for the Board to weigh the opinion against other evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (explaining that in order to be adequate, a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The examiner's analysis consists only of the statements that "the record is silent for events which could lay claim to discomfort which occurred in service and continued to the present time.  The 1 entry in 1981 is isolated and not followed by further complaints which are not seen again until 2001, some 20 years later."  However, the examiner noted that the Veteran reported that he had chronic back pain for 22 years and the record shows that he has also reported that he had symptoms for twenty to thirty years.  These reports are of symptoms going back to service.  The examiner did not include any explanation regarding the Veteran's reports in the analysis.  On remand, the examiner must provide a medical opinion that includes an analysis addressing the relevant facts, including the Veteran's statements.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his low back disorder.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent medical records identified by him in response to this request which have not been previously secured.  Regardless of whether the Veteran responds, the RO must attempt to obtain any available medical records from the VA Medical Centers in Little Rock, Arkansas and North Little Rock, Arkansas, and the Community Based Outpatient Clinic in Conway, Arkansas, that are not already of record and associate all obtained records with the claims file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claim must be noted; and (d) the Veteran must be notified that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA Spine examination conducted by an orthopedist, to determine the etiology of any low back disorder found.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Following a review of the service and post-service medical records, and with consideration of statements made by the Veteran, the examiner must provide an opinion as to whether any low back disorder found, to include any diagnosed back disorder at any time since the Veteran filed his claim in January 2005, is related to his military service.  Any opinion provided must include a complete rationale for the opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3. The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of the scheduled VA examination must be placed in the Veteran's claims file.  

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  The RO must then readjudicate the claim on appeal. Thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999)



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

